El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 15 de enero de 1999, la Sra. Norma Pizarro Rivera acudió a la Sala de Investigaciones de San Juan solici-tando una orden de protección contra el Ledo. Pedro Nicot Santana. Dicha solicitud fue declarada con lugar, ex parte, por el magistrado de turno, haciéndose extensiva la misma hasta enero de 2004. Mediante la orden emitida se ins-truyó al licenciado Nicot Santana para que se abstuviera de molestar, intimidar, amenazar o de cualquier forma in-terferir con la peticionaria, la señora Pizarro Rivera.
Varios días después, el 22 de febrero de 1999, el licen-*948ciado Nicot Santana acudió al Centro Judicial de San Juan en solicitud, a su vez, de una orden de protección contra la señora Pizarro Rivera. Ese mismo día, un juez de dicho Centro Judicial dictó orden de protección, ex parte, a favor del licenciado Nicot Santana, y citó a las partes para una vista a celebrarse el 2 de marzo de ese año.
Posteriormente, el licenciado Nicot Santana presentó una solicitud de remedio urgente (a modo de injunction), en donde alegó que no fue citado a la vista donde se expidió la orden de protección en su contra, según requiere el Art. 2.4 de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 622), y que Pizarro Rivera indujo a error al tribunal para que se emitiera dicha orden. Además, alegó que la señora Pizarro Rivera había estado enviado copias de la orden de protección dictada, contra el licenciado Nicot Santana, a personas e instituciones relacionadas con éste, con la única intención de causarle daño a su imagen y reputación. Finalmente, el licenciado Nicot Santana soli-citó: (1) que se dejara sin efecto la orden dictada en su contra; (2) que se determinara que las actuaciones de la señora Pizarro Rivera constituyen un hostigamiento conti-nuo y permanente contra éste, (3) y que se ordenara a la señora Pizarro Rivera a abstenerse de penetrar o estar en los alrededores de la residencia de éste.
El día de la vista, la Sra. Pizarro Rivera presentó una moción de desestimación y de reconsideración de orden de protección ex parte. En la misma solicitó que se desesti-mara la solicitud de remedio urgente y se reconsiderara la orden de protección ex parte expedida en su contra. Funda-mentó su solicitud en que de la moción de remedio urgente no se desprendían hechos que justificaran la concesión de dicha orden y que, según la doctrina de cosa juzgada, el tribunal carecía de jurisdicción para modificar la orden emitida el 15 de enero de 1999, a favor de la señora Pizarro Rivera. Declarada sin lugar la moción, el tribunal procedió a celebrar la vista. Finalizada la misma, el tribunal dictó *949órdenes de protección “recíprocas”, vigentes ambas hasta el 2 de marzo de 2004.
Inconforme con la orden de protección dictada en su contra, el 8 de marzo de 1999, la señora Pizarro Rivera recu-rrió mediante petición de certiorari al Tribunal de Circuito de Apelaciones. En la misma, alegó que, el tribunal de ins-tancia había errado al dictar la orden recurrida, pues la prueba presentada no era constitutiva de violencia domés-tica al amparo de la Ley Núm. 54, ante. Además, adujo que el juez que presidió la vista, el Hon. Manuel Cabán Soto, desplegó conducta parcializada y discriminatoria, por ra-zón de género, durante la vista contra ella y su represen-tación legal. Ese mismo día, la señora Pizarro Rivera pre-sentó moción en auxilio de jurisdicción mediante la cual solicitó del Tribunal de Circuito de Apelaciones que dejara sin efecto la orden recurrida hasta tanto evaluara la peti-ción de certiorari.
El 9 de marzo de 1999, el tribunal intermedio apelativo emitió resolución negándose a paralizar la orden de protec-ción dictada en contra de la señora Pizarro Rivera y ordenó a ésta mostrar causa por la cual no debía desestimar el recurso por ser el asunto de la competencia del Tribunal Superior, según dispone el Art. 2.2 de la Ley Núm. 54. La señora Pizarro Rivera compareció y sostuvo que, según el esquema creado por la Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. see. 22 et seq.), el Tribunal de Circuito de Apelaciones es el foro que tiene competencia para atender el recurso de revisión.
El 28 de abril de 1998, el Tribunal de Circuito de Ape-laciones emitió resolución mediante la cual se negó a ejer-cer su función revisora. Dispuso que, a pesar de que el Art. 2.2 de la Ley Núm. 54, ante, confiere la posibilidad de diversas acciones, a saber, denegar el recurso, requerir al juez que dictó las órdenes que formule determinaciones de hecho y conclusiones de derecho que permitan la revisión, *950la ausencia de récord o grabación de los testimonios pres-tados en el caso y/o de una transcripción o exposición na-rrativa de la prueba, no le permitía estar en condiciones para revisar las órdenes de protección en controversia, ya que los señalamientos de error de la señora Pizarro Rivera iban dirigidos a impugnar la apreciación de la prueba tes-tifical ofrecida en la vista y la actuación alegadamente dis-criminatoria del juzgador. Finalmente, fundamentándose en el citado Art. 2.2 de la Ley Núm. 54, ordenó el traslado del recurso a la Sala Superior de San Juan del Tribunal de Primera Instancia, para que dicho tribunal adjudicara los planteamientos de Pizarro Rivera mediante la celebración de una vista.
De la determinación del Tribunal de Circuito de Apela-ciones, el 1ro de junio de 1999, la señora Pizarro Rivera presentó solicitud de certiorari ante este Tribunal impu-tándole al Tribunal de Circuito haber errado
... al renunciar a su función revisora y trasladar el caso al Tribunal de Primera Instancia para la celebración de vista evidenciaría.
En síntesis, a través de la discusión de su único señala-miento de error, aduce la peticionaria Pizarro Rivera que: las órdenes de protección son revisables, según dispone el Art. 2.2 de la Ley Núm. 54, ante; que el único foro con jurisdicción para atender un recurso de revisión de una orden de protección, conforme dispone la Ley de la Judica-tura de Puerto Rico de 1994, es el Tribunal de Circuito de Apelaciones; y que la orden de traslado al Tribunal Superior para que se celebre una nueva vista evidenciaría es contraria a la Ley de la Judicatura de Puerto Rico de 1994.
El 16 de julio de 1999, expedimos el recurso. Estando en condiciones de resolver el mismo, procedemos a así hacerlo. (1)
*951r-H
Reiteradamente hemos resuelto que es
... principio cardinal de hermenéutica que “[a]l interpretar una disposición específica de una ley, los tribunales deben siem-pre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que origi-nalmente se quiso obtener” ... Nuestra obligación fundamental en estos casos, es imprimirle efectividad a la intención legisla-tiva, propiciando de esta forma la realización del propósito que persigue la ley... Al interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró...” (Citas omitidas.) Vázquez v. A.R.P.E., 128 D.P.R. 513, 523 (1991); González Pérez v. E.L.A., 138 D.P.R. 399 (1995).
A toda ley le daremos la interpretación que mejor responda a los propósitos que persigue. Interpretaremos la ley como un ente armónico, dándole sentido lógico a sus diferentes secciones, supliendo las posibles deficiencias cuando esto fuere necesario. González Pérez v. E.L.A., ante; Zambrana v. E.L.A., 129 D.P.R. 740 (1992); Gobernador v. Alcalde de Coamo, 131 D.P.R. 614 (1992); Torres v. Castillo Alicea, 111 D.P.R. 792 (1981); R.E. Bernier y Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pub. J.T.S., 1987.
Además, cuando exista un conflicto irreconciliable entre una nueva disposición y estatutos previos sobre una misma materia, la nueva disposición será la que controle o prevalezca, ya que constituye la última expresión del legislador. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983).
*952La Ley Núm. 54, ante, conocida como Ley para la Prevención e Intervención con la Violencia Doméstica, tiene como propósito establecer un conjunto de medidas dirigidas a prevenir y combatir la violencia doméstica. A esos fines, le otorga a los jueces la facultad para “dictar medidas afirmativas de protección a las víctimas a través de la expedición de órdenes dirigidas al agresor para que se abstenga de incurrir en determinada conducta con respecto a la víctima”, proveyendo un procedimiento ágil, el cual facilita la solución inmediata de las controversias.(2) Exposición de Motivos de la Ley Núm. 54 de 15 de agosto de 1989 (1989 Leyes de Puerto Rico 222, 223).
El Art. 2.1 de la Ley Núm.. 54 (8 L.P.R.A. see. 621) dispone, en lo pertinente, que “[cjualquier persona que haya sido víctima de violencia domestica(3) ... podrá radicar ... una petición en el tribunal y solicitar una orden de protección, sin que sea necesaria la radicación previa de una denuncia o acusación. Cuando el tribunal determine que existen motivos suficientes para creer que la parte peticionaria ha sido víctima de violencia doméstica, podrá emitir una orden de protección”.(4) (Énfasis suplido.)
Como norma general, luego de presentada la peti-
f — I *953ción de orden de protección, el tribunal cita a las partes, bajo apercibimiento de desacato, para una vista a cele-brarse dentro de los siguientes cinco (5) días. Celebrada la vista, el tribunal determina si procede o no la orden de protección. 8 L.P.R.A. see. 624. La Ley Núm. 54, ante, es-tablece que de concederse la orden de protección, ésta “debe incluir las órdenes emitidas por el tribunal, los re-medios ordenados y el periodo de su vigencia”; “fecha y *954hora en que fue expedida ... y que cualquier violación [a la misma] puede conllevar pena de cárcel, multa o ambas”. 8 L.P.R.A. see. 626.
A manera de excepción, la orden de protección puede ser dictada ex parte, es decir, sin la comparecencia de la persona en contra de quien se expide cuando el tribunal haya determinado: que se han hecho gestiones diligentes para citar a la parte y éstas han sido infructuosas; que de citarse a la parte previamente se podría causar una daño irreparable, o que existe la probabilidad sustancial de riesgo inmediato. En estos casos, la orden es de carácter provisional, y se cita inmediatamente a la otra parte para una vista dentro de los siguientes cinco (5) días de haberse expedido la orden ex parte. En dicha vista, el tribunal podrá dejar sin efecto la orden o dictar la orden por el término que estime necesario. 8 L.P.R.A. see. 625.
La controversia en el caso de autos gira alrededor de la interpretación del Art. 2.2 de la Ley Núm. 54, el cual dispone que “[t]oda orden de protección podrá ser revisada, en los casos apropiados, en cualquier sala de superior jerarquía y en aquellas instancias pertinentes, en las Salas de Relaciones de Familia”. (Énfasis suplido.) 8 L.P.R.A. see. 622.
De una lectura del precepto anterior se desprende la intención expresa del legislador de que estuviera disponi-ble un mecanismo de revisión directa de las órdenes de protección. Debemos entonces determinar cuál es el foro adecuado para la revisión de las órdenes de protección, luego del cambio acaecido en la organización del sistema judicial con la aprobación de la Ley de Judicatura de Puerto Rico de 1994, ante.
La Ley para la Prevención e Intervención con la Violencia Doméstica fue aprobada el 15 de agosto de 1989, luego de un intenso debate legislativo. A la fecha de su aprobación, el esquema organizativo judicial disponía para *955la revisión judicial de un tribunal de superior jerarquía. Es por esto que, en lo que respecta a la competencia del foro de instancia y refiriéndose al anterior esquema organiza-tivo judicial, la Ley Núm. 54, ante, dispone para un proce-dimiento de revisión ante un tribunal de superior jerarquía o Sala de Relaciones de Familia. Es decir, al amparo de la Ley Núm. 54, ante, con anterioridad a que entrara en vigor, el 23 de enero de 1995, la Ley de la Judicatura de Puerto Rico de 1994, una orden de protección emitida por un juez de distrito podía ser revisada por un juez superior.
Sin embargo, mediante el Plan de Reorganización Núm. 1 se reestructuró la Rama Judicial. Se constituyó un sistema judicial de tres (3) etapas o niveles: un Tribunal de Primera Instancia; un tribunal apelativo intermedio, el Tribunal de Circuito de Apelaciones; y un tribunal de última instancia, el Tribunal Supremo de Puerto Rico. Con relación al Tribunal de Primera Instancia, se consolidaron los tribunales y se dispuso específicamente que el Tribunal de Distrito quedaría abolido en ocho años (8) a partir de la vigencia de la ley, y que permanecería durante el proceso de abolición como una subsección del Tribunal de Primera Instancia. 4 L.P.R.A. secs. 22(c) y 23(c). Como resultado de la reestructuración de la competencia del Tribunal Supremo, la creación de un tribunal de apelaciones intermedio y la consolidación del tribunal de instancia, la competencia apelativa de una Sala Superior del Tribunal de Primera Instancia quedó sustancialmente limitada a casos específicos determinados por ley. Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886 (1997).
La Ley de la Judicatura de Puerto Rico de 1994 específicamente establece la competencia del Tribunal de Circuito de Apelaciones respecto a la revisión de las decisiones del Tribunal de Primera Instancia. A esos efectos dispone que el Tribunal de Circuito de Apelaciones tendrá competencia para revisar cualquier resolución u orden del Tribunal de Primera Instancia, incluyendo el Tribunal de *956Distrito durante el proceso de abolición, mediante auto de certiorari expedido a su discreción. 4 L.P.R.A. sec. 22k(f).
Por tal razón, y como consecuencia de las disposiciones de la Ley de la Judicatura de Puerto Rico de 1994, el Art. 2.2 de la Ley Núm. 54, ante, al referirse a una sala de superior jerarquía, debe ser interpretado como que el mismo, ahora, se refiere al Tribunal de Circuito de Apelaciones, y debemos concluir, en consecuencia, que el foro adecuado para revisar las órdenes de protección emitidas por el Tribunal de Primera Instancia es únicamente el referido Tribunal de Circuito de Apelaciones. Con la aprobación de la Ley de la Judicatura de Puerto Rico de 1994, ante, al consolidarse los tribunales de instancia, el tribunal superior perdió la competencia para revisar las órdenes de protección. Por lo tanto, erró el Tribunal de Circuito de Apelaciones al ordenar el traslado del recurso a la Sala Superior de San Juan, Tribunal de Primera Instancia, para que adjudicara el recurso.
Por las razones antes expresadas, procede la revocación de la resolución emitida en el presente caso por el Tribunal de Circuito de Apelaciones y devolver el caso a dicho foro apelativo intermedio para procedimientos ulteriores con-sistentes con lo aquí expuesto.(5)

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton.
*957— O —

 La Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 622 et seq.) —cono-cida como la Ley para la Prevención e Intervención con la Violencia Doméstica— *951establece que cualquiera que haya sido víctima de “violencia doméstica”, en él con-texto de una “relación de pareja”, podrá solicitar una “orden de protección”. Del ex-pediente no surge qué “relación de pareja” une, o unía, a la Sra. Norma Pizarro Rivera y al Ledo. Pedro Nicot Santana. Presumimos, sin embargo, que existe, o existió, esa “relación de pareja” entre estas personas al momento de la expedición de las órdenes pues ni ellos, ni el Tribunal de Primera Instancia, ni el Tribunal de Circuito de Apelaciones han cuestionado dicho asunto.


 Antes de la aprobación de la Ley Núm. 54, ante, las personas se veían obli-gadas a utilizar la Ley Núm. 140 de 23 de julio de 1974, según enmendada, Ley sobre Controversias y Estados Provisionales de Derecho, 32 L.P.R.A. see. 2871 et seq.; sin embargo, dicha ley no cubría todas las áreas y no había uniformidad en los procedimientos.


 La Ley Núm. 54 define violencia doméstica como “un patrón de conducta de empleo de fuerza física o psicológica, intimidación o persecución contra una persona por parte de su cónyuge, ex cónyuge, una persona con quien cohabita o haya coha-bitado, con quien sostiene o haya sostenido una relación consensual o una persona con quien se haya procreado una hija o un hijo, para causarle daño físico a su persona, sus bienes o a la persona de otro o para causarle grave daño emocional”. 8 L.P.R.A. sec. 602(k).


 “Dicha orden podrá incluir, sin que se entienda como una limitación, lo si-guiente:
“(a) Adjudicar la custodia provisional de los niños y niñas menores de edad de la parte peticionaria.
*953“(b) Ordenar a la parte peticionada desalojar la residencia que comparte con la parte peticionaria, independientemente del derecho que se reclame sobre la misma.
“(c) Ordenar a cualquiera de las partes abstenerse de molestar, hostigar, perse-guir, intimidar, amenazar o de cualesquiera otra forma interferir con el ejercicio de la custodia provisional sobre los menores que ha sido adjudicada a una de éstas.
“(d) Ordenar a la parte peticionada abstenerse de penetrar en cualquier lugar donde se encuentre la parte peticionaria, cuando a discreción del tribunal dicha limitación resulte necesaria para prevenir que la parte peticionada moleste, inti-mide, amenace o de cualquier otra forma interfiera con la parte peticionaria o con los menores cuya custodia provisional le ha sido adjudicada.
“(e) Ordenar a la parte peticionada pagar una pensión para los menores cuando la custodia de éstos haya sido adjudicada a la parte peticionaria, o para los menores y la parte peticionaria cuando exista una obligación legal de así hacerlo.
“(f) Prohibir a la parte peticionada esconder o remover de la jurisdicción a los hijos e hijas menores de las partes.
“(g) Prohibir a la parte peticionada disponer en cualquier forma de los bienes privativos de la parte peticionaria o los bienes de la sociedad legal de gananciales o la comunidad de bienes, cuando los hubiere. Disponiéndose, que cuando se trate de actos de administración de negocio, comercio o industria la parte contra la cual se expida la orden deberá someter un informe financiero mensual al tribunal de sus gestiones administrativas.
“(h) Ordenar cualesquiera medidas provisionales respecto a la posesión y uso de la residencia de las partes y sobre aquellos bienes muebles enumerados y compren-didos en los incisos (1), (2), (3), (4), (4)(a), (5) y (6) de la see. 1130 del Título 32 la cual establece las propiedades exentas de ejecución.
“(i) Ordenar a la parte peticionada pagar una indemnización económica de su caudal privativo por los daños que fueren causados por la conducta constitutiva de violencia doméstica. Dicha indemnización podrá incluir, pero no estará limitada a compensación por gastos de mudanza, gastos por reparaciones a la propiedad, gastos legales, gastos médicos, psiquiátricos, psicológicos, de consejería, orientación, aloja-miento, albergue y otros gastos similares, sin perjuicio de otras acciones civiles a las que tenga derecho la parte peticionaria.
“(j) Ordenar a la parte promovida a entregarle a la Policía de Puerto Rico para su custodia, bien sea con carácter temporero, indefinido o permanente, cualquier arma de fuego perteneciente al promovido y sobre la cual se le haya expedido una Licencia de Tener o Poseer, o de Portación, o de tiro al blanco, según fuere el caso, cuando a juicio del Tribunal dicha arma de fuego puede ser utilizada por el promo-vido para causarle daño corporal al peticionario, o a los miembros de su núcleo familiar.
“(k) Emitir cualquier orden necesaria para dar cumplimiento a los propósitos y política pública de este Capítulo.” 8 L.P.R.A. see. 621.


 Al recibo del mandato, el Tribunal de Circuito de Apelaciones deberá instruir al tribunal de instancia para que, de inmediato, proceda a formular determinaciones de hechos y conclusiones de derecho.